ORDER OF COURT
FLAHERTY, Justice.
AND NOW, to-wit, this 29th day of May, 1980, upon consideration of the Application for Order Reversing Stay Order of the Commonwealth Court, and argument of counsel thereon, that portion of the Order of the Commonwealth Court, Wilkinson, J., dated May 15, 1980, quoted as follows:
“To the extent that appellant requests that the third paragraph of the Chancellor’s Decree as made final be stayed, said application is granted”
is herewith stayed until further order of this Court.
PER CURIAM.
The Order of this Court entered on May 29, 1980, is herewith vacated without our expressing a view on the merits of the issues presented.